Citation Nr: 1750909	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée, J.A.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The Veteran was a reservist in the U.S. Marine Corps with active duty military service from April to October 2005, May 2007 to June 2008, June to August 2009, and November 2011 to December 2012, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A VA Administrative Decision dated October 2010 determined that the Veteran's right cubital tunnel syndrome was not incurred in the line of duty and was proximately caused by a right hand fracture the Veteran suffered in November 2008 while engaging in willful misconduct.  On that basis, the RO denied the Veteran's claim for entitlement to service connection in its rating decision of February 2011.

The Veteran timely filed a Notice of Disagreement in August 2011 and requested a hearing before the Board.  A video-conference hearing was held in June 2017 before the undersigned Veterans Law Judge.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As a preliminary matter, the Board notes that neither the October 2010 Administrative Decision nor the RO's February 2011 rating decision regarding the determination that the Veteran's disability was the result of willful misconduct are binding on the Board.  38 C.F.R. § 19.5 (2017).
The evidence of record includes no competent and probative medical opinion wherein the issue presented by the Veteran's claim is addressed.  Specifically, the VA examination report dated September 2010 includes no opinion as to the etiology of the Veteran's right cubital tunnel syndrome.

VA is obligated to provide an examination and obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the Board may consider only independent medical evidence to support its findings, and may not substitute its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While not all of the Veteran's treatment records were associated with the claims file when the Veteran appeared for the September 2010 VA examination, at that time the file did include a copy of a medical questionnaire the Veteran completed during a March 2009 examination by Dr. J.W., in which the Veteran noted that his right arm symptoms first appeared while he was deployed to Iraq.  Furthermore, the Veteran's service records reflect deployment to Iraq from May 2007 to June 2008, many months prior to the Veteran's right hand fractures in November 2008 and June 2009.  As such, at the time the Veteran was scheduled for VA examination there was evidence of record indicating that the Veteran had a current disability or signs and symptoms of a current disability and that the symptoms could have been associated with the Veteran's active service, but there was not sufficient evidence in the record to make a decision on the claim.

During a hearing before the undersigned Veteran's Law Judge in June 2017, the Veteran emphasized that his claim was not for entitlement to service connection for residuals of fractures to the right hand, but rather right cubital tunnel syndrome, which he asserts is a distinct and separate disability that developed while serving on active duty in Iraq from May 2007 to June 2008.  While lay testimony is competent to establish the presence of observable symptomatology, a veteran's lay statements are not competent to prove a matter requiring medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470-471 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain, with proper authorization, the Veteran's post-November 21, 2012 private treatment records not already associated with the claims file, and associate the treatment records with the file.

2. Schedule a VA examination by an examiner with appropriate expertise, specifically requesting a medical opinion as to the etiology of right cubital tunnel syndrome, and forward the Veteran's claims file to the examiner.  The examiner should review the claims file, examine the Veteran, and issue a medical opinion that addresses following question:

(a) Is it as least as likely as not that the Veteran's right cubital tunnel syndrome is related to or had its onset during the Veteran's active duty service from May 2007 to June 2008?  The examiner should specifically address the Veteran's documented symptoms therein.

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology during his active duty service from May 2007 to June 2008.

The opinion must include a complete rationale for all opinions expressed.

If the examiner concludes that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After undertaking any other appropriate development, readjudicate the issue of service connection for right cubital tunnel syndrome.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




